Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20, as filed 03/07/2022, are examined herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080183600 (Bowser) in view of US 20050055861 (King).

Regarding claims 1, 8, and 15: Bowser teaches an apparatus comprising: 
one or more processors; and memory storing computer-executable instructions, which, when executed by the one or more processors, cause the one or more processors to: [0021] “a pre-programmed general purpose computing device…. a server, a personal computer, a portable computer”)
determine a likelihood that the at least one available part will be reused based on at least one of a number of vehicles in an inventory of available vehicles where the at least one available part is suitable for reuse and a type of the damaged vehicle; (FIG. 3 #1200 “cores in demand”; [0014-0016] “compare vehicle identification information … core value”; [0060] “type”)
determine a physical storage location corresponding to the at least one available part; and ([0044] “inventory control” [0047] BIN inventory)
transmit, to a display device, an instruction to store the at least one available part at the physical storage location. ([0024] “GUI for displaying …”; [0039] vehicle evaluation page)
Bowser does not explicitly teach, but King does teach:
based on accident information relating to at least one damaged vehicle, identify at least one available part of the at least one damaged vehicle, wherein the at least one available part is available for reuse; (FIG. 8 #801; FIG. 9 #901; [0032] “damage information … associated with the accident … one or more body shops.”
It would have been obvious, as of the effective filing date of the instant invention, to modify the parts identification and removal system of Bowser, with the accident data of King. King explicitly teaches the motivations of [0003] of efficiency and cost reduction. See MPEP 2143.I.G.

Regarding claims 2, 8, and 16: Bowser in view of King teaches the apparatus of claim 1, and Bowser further teaches:
wherein the computer-executable instructions, when executed by the one or more processors, cause the one or more processors to transmit an instruction to the display device to remove the at least one available part from the damaged vehicle.  ([0024] “GUI for displaying …”; [0039] vehicle evaluation page; [0043] “print a dismantling report”)

Regarding claims 3, 9, and 17: Bowser in view of King teaches the apparatus of claim 1,  and Bowser further teaches:
wherein the computer-executable instructions, when executed by the one or more processors, cause the one or more processors to display, on the display device, an instruction to remove the at least one available part from the damaged vehicle.  ([0024] “GUI for displaying …”; [0039] vehicle evaluation page)

Regarding claims 4, 10, and 18: Bowser in view of King teaches the  apparatus of claim 1, and Bowser further teaches:
wherein the computer-executable instructions that cause the one or more processors to output the instruction to store the at least one available part at the storage location comprise computer-executable instructions that cause the apparatus to transmit the instruction to store the at least one available part. ([0024] “GUI for displaying …”; [0039] vehicle evaluation page; [0043] “print a dismantling report”)

Regarding claims 5, 11, and 19: Bowser in view of King teaches the apparatus of claim 1, and Bowser further teaches:
wherein the computer-executable instructions that cause the one or more processors to output the instruction to store the at least one available part at the storage location comprise computer-executable instructions that cause the apparatus to display the instruction to store the at least one available part. ([0024] “GUI for displaying …”; [0039] vehicle evaluation page; [0043] “print a dismantling report”)

Regarding claims 6, 12, and 20: Bowser in view of King teaches the apparatus of claim 1,  and Bowser further teaches:
wherein the computer-executable instructions, when executed by the one or more processors, cause the one or more processors to determine that the at least one part available matches the information received via a network to the data retrieved from a database based on one or more historical data parameters. ([0038] “demand and pricing database”)

Regarding claims 7 and 14: Bowser in view of King teaches the apparatus of claims 6 and 13, and Bowser further teaches:
wherein the one or more historical data parameters comprise at least one of: a part number, a vehicle make with which the at least one available part may be used, a vehicle model with which the at least one available part may be used, or a likelihood that the at least one available part will be damaged. ([0037] “OEM numbers”; [0038] “demand and pricing database”)



Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020007289 (Malin) processing automobile repair data and statistics
US 20020055861 (King) [0032] FIG. 8 “The damage information of the automobile 103 is also posted to any affiliated source, such as one or more body shops 803, or one or more salvage yards 811. In one embodiment, the data may be posted for free to solicit bids from any body shops 803 and/or salvage yards 811 interested in either repairing the damaged automobile 103 or retrieving it for scrap”
US 20030050843 (Onoue) Method for determining price of scrapped/accident car and system for determining price [0010] and FIG. 3; “rareness”
US 20080183600 (Bowser) auto cores

US 5950169 (Borghesi) a recycled part/salvage part database 240, a labor cost database 242 and an aftermarket part database 244. Suitable commercially available databases for these four databases are the MOTOR database put out by Hearst Corporation, the recycled part valuation (RPV) database of salvage parts compiled by CCC Information Services, Inc., the recycle assembly crash estimating guide (RACEG) developed by Hearst Corp, containing labor rates, and an aftermarket parts database compiled by CCC Information Services, Inc.
US 6732417 (Kaburagi) “Estimation probability can be further improved if a past monthly registered car number every the same car kind and the same grade is recorded in addition to a past collected car number”
US 7945478 (Hogan) Historical vehicle parts database
DE10051828A1 Provision of an electronic market place for specialist motor vehicles such as emergency and veteran vehicles, with relevant data regarding service histories, reusability of parts, estimated values, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692